Citation Nr: 0811324	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  04-42 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for limited flexion of the right knee due to tricompartmental 
arthritis.

2.  Entitlement to a separate, initial compensable rating for 
limited extension of the right knee.

3.  Entitlement to an initial rating in excess of 20 percent 
for limited flexion of the left knee due to tricompartmental 
arthritis.
 
4.  Entitlement to a separate, initial compensable rating for 
limited extension of the left knee due to tricompartmental 
arthritis.
 

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from February 1981 to April 
1985.

These matters come before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision in which the RO 
granted service connection and assigned an initial 10 percent 
rating each for right and left knee tricompartmental 
arthritis, effective October 18, 2002.  The veteran filed a 
notice of disagreement (NOD) with the assigned ratings in 
September 2003, the RO issued a statement of the case (SOC) 
in November 2004, and the veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
later in November 2004.  In a February 2006 rating decision 
and supplemental SOC (SSOC), a decision review officer (DRO) 
assigned a higher initial rating of 20 percent for each 
disability, also effective October 18, 2002.

As this appeal emanates from the veteran's disagreements with 
the initial ratings assigned following the grant of service 
connection for disability of each knee, the Board has 
characterized each claim in accordance with Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing claims for 
higher initial ratings from claims for increase for already 
service-connected disability).  Further, although the RO has 
assigned a higher initial rating for each disability, 
inasmuch as a higher rating for each disability is available, 
and the veteran is presumed to seek the maximum available 
benefit for a disability, the claims for higher initial 
ratings remain viable on appeal.  Id.; AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  

In August 2006, the veteran and his wife testified during a 
hearing before the undersigned Veterans Law Judge at the San 
Antonio satellite office of the RO; a transcript of the 
hearing is of record.

In December 2006, the Board remanded these matters to the RO, 
via the Appeals Management Center (AMC), in Washington, D.C., 
for additional development.  After completing the requested 
action, the AMC continued the denials of the claims (as 
reflected in an October 2007 SSOC), and returned these 
matters to the Board for further appellate consideration.

While the prior remand encompassed only two issues, in view 
of the discussion in the analysis, below (and the Board's 
favorable action herein),  the Board has recharacterized the 
appeal as effectively encompassing the four issues set forth 
on the title page.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each matter on appeal has been accomplished.

2.  Since the October 18, 2002 effective date of the grant of 
service connection for limited flexion of the right knee, the 
veteran has had flexion of the right knee to 45 degrees and 
extension to between 5 and 10 degrees, along with further 
limitation of motion due to pain, fatigue, weakness, lack of 
endurance, and incoordination.

3.  Since the October 18, 2002 effective date of the grant of 
service connection for limited flexion of the left knee, the 
veteran has had flexion of the left knee to 45 degrees and 
extension to between 5 and 10 degrees, along with further 
limitation of motion due to pain, fatigue, weakness, lack of 
endurance, and incoordination.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for limited flexion of the right knee due to 
tricompartmental arthritis have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5261 (2007).

2.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for a separate, initial 10 percent but no higher 
rating for limited extension of the right knee due to 
tricompartmental arthritis have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5260 (2007).

3.  The criteria for an initial rating in excess of 20 
percent for limited flexion of the left knee due to 
tricompartmental arthritis have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5261 (2007).

4.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for a separate, initial 10 percent but no higher 
rating for limited extension of the left knee due to 
tricompartmental arthritis have been met.   38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board also is aware of the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-
Flores, the Court found that, at a minimum, adequate VCAA 
notice requires that VA notify the claimant that, to 
substantiate an increased rating claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Id. at 43-44.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, May 2004 and January 2007 letters provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the claims for higher initial 
ratings for the veteran's bilateral tricompartmental knee 
arthritis, as well as what information and evidence must be 
submitted by the veteran, what information and evidence would 
be obtained by VA, and the need for the veteran to advise VA 
of and to submit any further evidence that is relevant to the 
claims.  While the November 2004 SOC listed only the 
diagnostic code applicable to ratings for limitation of 
extension, Diagnostic Code 5261, the October 2007 SSOC 
explained that separate ratings could be assigned where 
motion of the knee is limited in both flexion and extension.  
[Parenthetically, the Board notes that providing the criteria 
for higher ratings for a disability in SOCs/SSOCs suffices 
for Dingess/Hartman.]  In addition, the January 2007 letter 
also informed the veteran how disability ratings and 
effective dates are assigned and the type of evidence that 
impacts those determinations.  This letter also indicated 
that VA would assign a disability rating determined by 
applying relevant diagnostic codes and considering the impact 
of the disability and its symptoms on employment, and the 
letter also provided examples of the types of medical and lay 
evidence that the veteran could submit (or ask VA to obtain) 
that could affect how VA assigned a disability rating.

After issuance of  notice identified above, and opportunity 
for the veteran to respond, the October 2007 SSOC reflects 
readjudication of the claims.  Hence, the veteran is not 
shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a 
statement of the SOC or SSOC, is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, post-service private 
medical records, and VA outpatient treatment (VAOPT) records, 
as well as reports of VA and VA-authorized examinations.  
Also of record and considered in connection with the appeal 
is the transcript of the veteran's Board hearing as well as 
various written statements submitted by the veteran and by 
his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error and affirming that the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).




II.  Analysis

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 
C.F.R. Part 4 (2007).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7 (2007).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (2007); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the United States Court of Appeals for Veterans 
Claims noted an important distinction between an appeal 
involving a veteran's disagreement with the initial rating 
assigned at the time a disability is service connected.  
Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.

The RO assigned initial 10 percent ratings for bilateral 
tricompartmental arthritis under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5261, applicable to limitation of 
extension of the knee.

Under DC 5003, arthritis is rated on the basis of limitation 
of motion under the appropriate diagnostic codes for the 
specific joint or joints involved (here, as discussed below, 
DCs 5260 and 5261, applicable to limitation of flexion and 
extension, respectively). When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is assignable for each major joint or group of minor joints 
affected by limitation of motion.  See 38 C.F.R. § 4.71a, DC 
5003 (2007).

Under DC 5260, limitation of flexion of either leg to 60 
degrees warrants a noncompensable (zero percent) rating.  A 
10 percent rating requires flexion limited to 45 degrees.  A 
20 percent rating requires flexion limited to 30 degrees.  A 
30 percent rating requires flexion limited to 15 degrees.

Under DC 5261, limitation of extension of either leg to 5 
degrees warrants a 0 percent rating.  A 10 percent rating 
requires extension limited to 10 degrees. A 20 percent rating 
requires extension limited to 15 degrees.  A 30 percent 
rating requires extension limited to 20 degrees.  A 40 
percent rating requires extension limited to 30 degrees. A 50 
percent rating requires extension limited to 45 degrees.

Standard range of knee motion is from 0 degrees (extension) 
to 140 degrees (flexion).  See 38 C.F.R. § 4.71, Plate II 
(2007).

The VA General Counsel has held that separate ratings under 
DCs 5260 and 5261, for limitation of flexion and extension of 
the leg, respectively, may be assigned for disability of the 
same joint.  See VAOGCPREC 9-2004; 69 Fed. Reg. 59,990 
(2004).

The Board also notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
the claimant experiences additional functional loss due to 
pain, weakness, excess fatigability, or incoordination, to 
include with repeated use or during flare-ups, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45 (2007); DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 
and 38 C.F.R. § 4.45 are to be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).

Considering the evidence of record in light of the above,  
the Board finds that the veteran is entitled to initial 
ratings of 20 and 10 percent for limitation of flexion and 
extension, respectively, of each knee.

The RO assigned initial 10 percent ratings, under DC 5261, on 
the basis of range of motion findings on the February 2003 VA 
examination which indicated that extension of each knee was 
limited to 10 degrees.  On that examination, flexion of the 
right knee was to 95 degrees and flexion of the left knee to 
110 degrees, neither of which warranted a separate initial, 
compensable rating for limitation of flexion.  April and July 
2004 VAOPT records similarly indicated that flexion of either 
knee was not limited to 45 degrees, warranting a separate, 
initial compensable rating.  However, on the November 2004 
VA-authorized examination, flexion was limited to 45 degrees 
bilaterally and extension was to 5 degrees bilaterally.  In 
addition, the examiner indicated that range of motion was 
further limited by pain, fatigue, weakness, lack of 
endurance, and incoordination, with pain having the most 
major impact.  Based on these findings, the DRO assigned 
initial 20 percent ratings for each knee under DC 5260, 
reflecting limitation of flexion to 45 degrees, and then 
additional limitation due to the DeLuca factors.

The Board finds that the veteran is not entitled to an 
initial rating in excess of 20 percent for limitation of 
flexion of either knee, because the limitation of flexion to 
45 degrees warrants a 10 percent rating under DC 5260, and 
the examiner did not indicate the degree to which flexion was 
additionally limited by the DeLuca factors.  Therefore, the 
RO's decision to assign the next higher rating of 20 percent 
for each knee, assuming additional limitation of flexion to 
30 degrees, was appropriate.  However, even considering pain 
and other cited DeLuca factors, there is no medical evidence 
that these symptoms have at any time since the October 18, 
2002 effective date of the grant of service connection been 
so disabling actually or effectively result in flexion 
limited to 15 degrees-the requirement for the next higher 30 
percent rating under DC 5261.

In addition, while the DRO changed the rating code from DC 
5261 to DC 5260, it did not indicate whether it considered 
that the initial 10 percent ratings for limitation of 
extension each knee should remain in effect.  While the AMC 
indicated in the October 2007 SSOC that it considered 
separate ratings for limitation of extension of each knee 
under VAOPGCPREC 9-2004, it found that such separate, initial 
ratings were not warranted.  

The Board finds, however, that, resolving all reasonable 
doubt in the veteran's favor,  separate,  initial ratings for 
limitation of extension of each knee due to tricompartmental 
arthritis, are warranted.  While there has not been a finding 
of extension limited to 10 degrees on examination since the 
March 2003 VA examination , that initial finding, along with 
the subsequent findings of limitation of extension to 5 
degrees and the additional limitation due to pain and the 
other DeLuca factors indicated by the November 2004 VA-
authorized examiner, warrants an initial 10 percent rating 
for each knee based on to limitation of extension to 10 
degrees.  However, even considering pain and other factors, 
there is no medical evidence that these symptoms have at any 
time since the October 18, 2002 grant of service connection 
been so disabling actually or effectively result in extension 
limited to 15 degrees-the requirement for the next higher 20 
percent rating under DC 5260.

The Board has considered the applicability of alternative 
diagnostic codes for evaluating the veteran's bilateral 
tricompartmental knee arthritis, but finds that no higher 
ratings are assignable.  The range of motion findings 
indicate that there has been no ankylosis, and the November 
2004 VA-authorized examiner specifically found that ankylosis 
was absent.  Thus a higher rating is not warranted under DC 
5256.

Moreover, April and July 2004 VAOPT notes and the March 2003 
VA examination report reflects that the knees were stable, 
with no laxity, and the report of the November 2004 VA-
authorized examination doest not indicate that there was any 
instability; rather, the examiner noted that the Drawer test, 
which tests the stability of the anterior cruciate ligament, 
was negative.  The Board notes that an August 2004 treatment 
note, apparently prepared in connection with the Social 
Security Administration (SSA) disability determination, 
indicates anterior-posterior varus/valgus instability.  
However, given the brief and limited nature of this treatment 
note, and the fact that the physician who prepared this note 
did not describe the testing on which this conclusion was 
based or the degree of instability, as compared to the more 
thorough and descriptive VAOPT notes and VA examination 
report described above, the Board finds that the 
preponderance of the evidence reflects that there has not 
been recurrent subluxation or lateral instability of either 
knee at any time since the October 18, 2002 grant of service 
connection.  

Thus, an additional separate rating is not warranted for 
instability of either knee.  See VAOPGCPREC 23-97, 62 Fed. 
Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 
(1998) (finding that separate ratings are possible for a 
claimant who has arthritis (resulting in limited or painful 
motion) and instability of a knee, under DCs 5003 and 5257, 
where such separate ratings are based on additional disabling 
symptomatology).  

Moreover, there has been no dislocation of semilunar 
cartilage or impairment of tibia and fibula noted in the 
April 2004 bilateral knee X-ray report; thus, higher ratings 
are not warranted under DCs 5258 or 5262.

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that, at any point 
since the October 18, 2002, effective date of the grant of 
service connection, any of the veteran's knee service-
connected knee disabilities reflects so exceptional or 
unusual a disability picture as to warrant the assignment of 
any higher rating on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (as cited in the November 2004 SOC and 
discussed in the October 2007 SSOC).  

While the Board notes the knee surgeries the veteran has 
undergone and the significant impact that his knee 
disabilities have had on his employment, no knee disability 
has been shown to markedly interfere with employment (i.e., 
beyond that contemplated in each rating e assigned rating at 
each stage).  See 38 C.F.R. § 4.1 ("Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability").  This is particularly true in light of the 
Board's decision to award separate, compensable ratings for 
limitation of extension of each knee, along with the ratings 
already assigned for limitation of flexion.  

Under these circumstances, the Board finds that the regular 
schedular standards provide sufficient bases upon which to 
rate the veteran's disabilities (and, hence, have not been 
rendered impractical), and that the assigned ratings 
adequately compensate him for his knee disabilities.  Hence, 
the criteria for invoking the procedures set forth in 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board concludes that there 
is no basis for staged rating of either knee, pursuant to 
Fenderson.  

Moreover, in adjudicating these claims, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  While the Board has resolved all reasonable doubt 
in the veteran's favor in granting separate 10 percent 
ratings for limited extension of each knee, the preponderance 
of the evidence is against assignment of any higher rating 
for either limited extension or limited flexion of either 
knee.   See 38 U.S.C. § 5107(b) (West 2002 & Supp. 2007); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  




ORDER

An initial rating in excess of 20 percent for limited flexion 
of the right knee due to tricompartmental arthritis is 
denied.

A separate, initial 10 percent rating for limited extension 
of the right knee is granted, subject to the legal authority 
governing the payment of compensation benefits.

An initial rating in excess of 20 percent for limited flexion 
of the left knee due to tricompartmental arthritis is denied.
 
A separate, initial 10 percent rating, for limited extension 
of the left knee due to tricompartmental arthritis is 
granted, subject to the legal authority governing the payment 
of compensation benefits.




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


